This is an appeal from the order denying defendant Bethel's motion for a new trial and, by stipulation, was presented in the briefs filed in the appeal from the judgment, No. 1116, this day decided. For the reasons therein presented, the order is affirmed.
Hart, J., and Burnett, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on December 31, 1914, in an opinion reported in connection with the opinion in Morris v. Hartley
(Civ. No. 1116), ante, p. 61. [146 P. 73].
 *Page 1